DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-19 and 21-26 are allowed, and claim 20 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for cooling system for racks with electronic devices, does not disclose, teach or suggest, following subject matter in claims:  
sensors being included for determining a relative negative pressure which
corresponds to a pressure differential between a pressure in the hot air region and a
pressure in the discharge region for the cooled hot-air of the cooling device, and
wherein the sensors for determining the relative negative pressure for determining the pressure differential between the hot air region and the discharge region for the cooled hot air of the cooling device to the area surrounding the equipment cabinet are arranged in the hot air region and in the area surrounding the equipment cabinet,
wherein the equipment cabinet and/or the IT and communication technology
components are designed to discharge the heated exhaust air towards the rear side,
the cooling device is designed and configured to maintain a specified
pressure in the hot air region by means of the at least one fan, wherein the specified pressure is less than or equal to the pressure in the area surrounding the equipment cabinet,
	a first temperature sensor is provided in the hot air region, and a second temperature sensor is provided in front of, or behind or within the IT and
communication-technology components,
	wherein the cooling device is designed and configured to regulate the
pressure in the hot air region on the basis of the temperature detected by the first and second temperature sensors and at least one of:
the cooling device is designed and configured to regulate the pressure in the hot air region on the basis of a current power consumption of the IT and communication-technology components, and/or
the cooling device is designed and configured to regulate the pressure in the hot air region on the basis of data from a server management component, and wherein the data includes at least one of CPU power, computer utilization and/or network utilization.

New prior art Panchapakesan cited in this office action, fig. 4 disclose sensors 167, 165 as claimed and disclose controlling fans 116 and 114 using sensors in general, but does not provide specific details regarding the type of sensors and details regarding controlling fans 114 as claimed.
Prior arts, Audrey, Chang Furuno and Panchapakesan disclose related structural elements for cooling system for racks with electronic devices, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835